[Cooley Letterhead] VIA EDGAR April 30, United States Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549 Re: iPass Inc. Amendment 1 to Preliminary Proxy Statement on Schedule 14A filed April 29, 2009 File No. 0-50327 Ladies and Gentlemen: On behalf of iPass Inc. (“Company”), enclosed please find a marked copy of the above referenced preliminary proxy statement, showing changes to the Company’s initial preliminary proxy statement, which was filed on April 17, 2009. Please feel free to contact us with any questions. Sincerely, /s/ Heather Rosmarin Heather Rosmarin cc: David Tauber, General Counsel and Secretary, iPass, Inc. Brett White, Esq. Enc.
